Citation Nr: 1136346	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for temporal lobe epilepsy.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder I and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge via teleconference in November 2009.  A transcript is of record.

This case was previously before the Board in April 2010, at which time the Board remanded it for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.  

At this time, the Board acknowledges that in April 2010, the Board characterized the issue on appeal as whether new and material evidence has been presented to reopen a claim of entitlement to service connection for epilepsy, and thereafter, ordered additional development.  However, upon receipt of the additional development, additional service treatment/hospitalization records were received.  As such, in accordance with 38 C.F.R. § 3.156(c)(1) (2011), the Board will reconsider the issue of entitlement to service connection for temporal lobe epilepsy.  The issue has been recharacterized on the title page to reflect such.

The issue of service connection for an acquired psychiatric disorder, claimed as bipolar disorder I and PTSD, is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran's temporal lobe epilepsy began in service.


CONCLUSION OF LAW

The Veteran's temporal lobe epilepsy was incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that all the evidence in the Veteran's claims file has been thoroughly reviewed.  While an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Legal Criteria

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that he began to experience seizures during service.  He also states that, even though he was hit in the head as a child, he did not experience seizures prior to entering service.

The Board initially acknowledges that the competent medical evidence of record establishes that the Veteran has epilepsy.  A VA examination in June 2011 provided the diagnosis of symptomatic localization related epilepsy manifesting as complex partial seizures with likely secondary generalization.  

The Board also acknowledges that on enlistment examination in July 1971, clinical evaluation was checked as normal and no reference of a seizure disorder was made.  Additionally, on the Veteran's Report of Medical History, he checked that he had not had and did not have "epilepsy or fits".  Thus, the presumption of soundness attached, and the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Thus, the ultimate disposition in this case rests upon whether the Veteran's seizure disorder had its onset in service or is in any way related to service.

A review of the record establishes that the Veteran's seizure disorder began in service.  As previously noted, entrance examination was checked as normal and no reference or notation of epilepsy was made.  Thereafter, the service records show that the Veteran was hospitalized at Fitzsimons General Hospital in March 1972 for seizures that began in November 1971.  The hospital report reflects that the Veteran's seizure consisted of a "flushing of the face" and a loss of consciousness that lasted 5 to 15 seconds.  The Veteran had approximately three to four seizures per day, with occasional urinary incontinence with a seizure.  It was also noted that while the Veteran reported that he had a concussion twice as a child, he recalled that he was not rendered unconscious or hospitalized for this trauma.  The hospital reports also show that while hospitalized in March 1972, the Veteran was noted to have a seizure that consisted of vocalization, stiffening, flexion of the extremities, and urinary incontinence.  He was diagnosed with temporal lobe epilepsy that occurred in the line of duty, but was not unfitting for service.  A handwritten notation states that "[the Veteran's] seizures should be well controlled on above medications, but condition will not be cured."  Moreover, at service separation examination in December 1974, the presence of temporal lobe epilepsy acquired in 1971 was noted, and on the Report of Medical History, the Veteran noted that he had or has had "epilepsy or fits".

In addition to the foregoing, as previously mentioned, the Veteran has maintained that since discharge from service in January 1975, he has continued to experience seizures and has received continued treatment for his seizures.  The Veteran is competent to assert that he has experienced seizures since service and the Board finds that his statements are credible, as there is no evidence to the contrary. 

At this time, the Board acknowledges that there also is competent evidence of record that is against the Veteran's claim, consisting of three VA examination reports dated in October 2005, January 2008, and June 2011.  In the October 2005 examination report, the VA examiner stated that he did not have copies of the Veteran's prior electroencephalogram (EEG) and brain imaging, and could not determine whether the Veteran's temporal lobe epilepsy was directly related to his childhood head trauma.  He indicated that if the scar tissue in the left temporal lobe, as discussed in the Veteran's service medical records, was encephalomalacia, then it was likely the epilepsy was related to his childhood injury.  However, if it was hippocampal sclerosis, then the relationship between the seizure disorder and childhood history of head trauma was not very clear.  

The January 2008 and June 2011 VA examination reports, both of which were written by the same physician, indicated that the Veteran's seizures were likely caused by his childhood head traumas, as his only identifiable risk factor for seizures was his childhood head injuries, which likely caused a very small area of scarring causing cortical dysfunction and acting as a seizure focus.  The VA examiner noted that there was no evidence that there was any additional head trauma or other brain injury in service prior to the onset of seizures.  The VA examiner opined that, in many cases, several years pass between brain injury and the onset of seizures, so it was more likely than not that at least one of the Veteran's childhood concussions was a remote cause for his seizures.  In the June 2011 VA examination report, the VA examiner added that, while the Veteran reported being hit on the head in 1973 during service, this injury was not clearly documented and there was no indication that his seizures worsened after the injury.  There also was no evidence that he incurred a traumatic brain injury in service.  

With respect to the above-referenced medical opinions, the Board points out that neither the October 2005 and January 2008 VA examiner had the benefit of having access to, and reviewing, the March 1972 medical treatment notes from Fitzsimons General Hospital concerning the Veteran's epilepsy, as these treatment notes were unavailable at the time of the October 2005 and January 2008 VA examinations.  In fact, the October 2005 VA examiner could not determine the likely cause of the Veteran's epilepsy without access to his prior EEG study and brain imaging.  Therefore, the opinions of these two examiners were not based on review of a complete set of medical records, and as such, are inadequate.  Moreover, while the June 2011 VA examiner had access to these in-service hospital treatment notes, he failed to discuss their pertinence in his determination of the relationship between the Veteran's epilepsy and his military service, and to reconcile the documentation within these hospital notes that the Veteran's temporal lobe epilepsy was incurred in the line of duty with his opinion that the Veteran's childhood head injuries more than likely caused his temporal lobe epilepsy and its associated episodes of seizures.  Thus, the medical opinions are of little or no probative value.

Given the probative positive evidence of record showing that on enlistment examination in July 1971 the Veteran was found to have normal clinical findings; that in March 1972, he was hospitalized for temporal lobe epilepsy and it was noted that the disorder occurred in the line of duty and that it will not be cured; that on discharge examination such disorder was noted; and that the Veteran's statements are competent and credible in that he has experienced seizures since service, the Board finds that the evidence demonstrates that the Veteran's currently diagnosed epilepsy is related to his period of service.  The appeal is granted.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for temporal lobe epilepsy is granted.



REMAND

Before addressing the merits of the issue pertaining to an acquired psychiatric disorder, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to attempt to verify the in-service stressors the Veteran has provided in connection with his claim for service connection for PTSD.  In this regard, if VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

In this case, the Veteran alleges that, on December 27, 1971, at the Lowry Air Force Base, his best friend died of a drug overdose while in his arms.  He also alleges that, while serving at the Edwards Air Force Base during service, he participated in a simulated riot, during which a sergeant broke a broom handle across his left temporal lobe.  See PTSD questionnaire dated in August 2005 and VA examination report dated in March 2006.  

A VA examination must be provided to determine the nature and etiology of any alleged psychiatric disability, including bipolar disorder and PTSD, on the basis of in-service incurrence.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

It is also noted that, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

In the case at hand, the Veteran's service separation examination dated in December 1974 indicated that he had a history of depression and excessive worry due to family problems.  He also suffered from nervousness due to family problems.  However, service treatment records are completely silent with regard to any complaints or diagnosis of psychiatric disorders or symptomatology thereof.  Post-service, the Veteran has alleged in-service stressors of watching his best friend die of a drug overdose and over being hit on the head with a broom handle during a simulated riot.  His alleged stressor of being hit on the head with a broom handle is also discussed in his December 1974 separation examination; thus, there is support that this may have occurred.  

Post-service treatment records also document several different diagnoses of psychiatric disorders, including PTSD, bipolar disorder, depression, and schizoaffective disorder.  Thus, it is unclear the exact diagnosis of psychiatric disorders the Veteran has been provided, whether the Veteran has a current diagnosis of PTSD, and if so, whether his alleged in-service stressors can be interpreted to be related to "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  In light of the uncertainty of the current nature of the Veteran's alleged psychiatric disorders and the amended PTSD regulation, additional development is required.
Finally, as discussed above, service connection for temporal lobe epilepsy has been granted.  Thus, the theory of entitlement to service connection for a psychiatric disorder as secondary to the now service-connected disability should be explored.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all possible legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information regarding the unit in which he served during his period of service and details of his in-service stressors, including a time period of when it occurred.  Specifically, he alleged that, 
on December 27, 1971, at the Lowry Air Force Base, his best friend died of a drug overdose while in his arms.  He also alleged that, while serving at the Edwards Air Force Base during service, he participated in a simulated riot, during which a sergeant broke a broom handle across his left temporal lobe.  

2.  Thereafter, take appropriate action to request a search of unit records for the unit of the U.S. Air Force in which the Veteran served to determine whether the Veteran's alleged in-service stressors occurred.  A copy of the Veteran's service personnel records, with his description of the incidents, should be forwarded to U.S. Army and Joint Services Records Research Center (JSRRC), along with the request.

3.  Request that the Veteran identify or submit any outstanding VA or non-VA treatment records pertaining to his psychiatric disorders.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above and incorporating all records received into the claims file, arrange for the Veteran to undergo a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of any PTSD or other psychiatric disorder present.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.

The examination should include any diagnostic testing or evaluation deemed necessary.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran have PTSD, bipolar disorder I, or any other psychiatric disorder?

(b)  If he has PTSD, specifically state whether or not his claimed stressors (watching his best friend die of a drug overdose and participating in a simulated riot, during which he was hit on the head with a broom handle) are adequate to support a diagnosis of PTSD or are related to the Veteran's fear of hostile military or terrorist activity.

(c)	 If the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, is it at least as likely as not (meaning 50 percent or more probable) that the Veteran's PTSD is related to the alleged stressor(s) discussed above?

(d)	 If a diagnosis of a psychiatric disorder other than PTSD is made, the examiner should render an opinion as to whether it is at least likely as not (meaning 50 percent or more probable) that the Veteran has a permanent, chronic psychiatric disorder caused by or related to his military service.  

(e)  As noted above, service connection for temporal lobe epilepsy has been granted.  Thus, the examiner should comment on whether it is at least as likely as not that any psychiatric disorder present is either caused by or permanently aggravated by the Veteran's temporal lobe epilepsy.  If the Veteran's temporal lobe epilepsy aggravated (i.e., permanently worsened) any psychiatric disability present, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

5.  Readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as bipolar disorder I and PTSD, in light of the VA examination provided and any additional evidence received since the issuance of the June 2011 SSOC.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


